Title: To John Adams from Nathaniel Falconer, 30 June 1789
From: Falconer, Nathaniel
To: Adams, John



Sir
Philada June 30th. 1789

I hope Your Excellency will excuse the liberty I have taken to address you,  having made application to the President through my friends for an appointment in the Customs at Philadelphia.—When the Revolution began I lent all the Money I had to the United States. There it lays still—I have made shift to keep my Certificates as yet—The small Real Estate I had is a small house in the City and a small Place about 5 miles from the City—They both suffered much in the War—I have sent to Mr Robert Morris a Copy of the Certificate of my conduct by Gentlemen out of Trade which will satisfy you, Sir, that I have been a uniform friend to the Independence and good Government of the Union, ever since I had the Honor of fitting out Hopkinson’s Fleet under your directions—As there are a great many Appliers from this place to Mr Morris, I beg Leave to crave your Interest, if consistent with your own opinion—General Mifflin has wrote to the President and to Mr. Langdon of New Hampshire—If I am so happy as to have Your Excellency’s good Opinion in this Matter, I shall be ever obliged—I am / Your Excellency’s / most obedt. humble Servt

Nath Falconer